Case: 14-20613   Document: 00513160816   Page: 1   Date Filed: 08/19/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 14-20613
                             Summary Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 19, 2015
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                  Plaintiff-Appellee
v.

RICARDO CHAIRES-AGUILAR, also known as Ricardo Chaires, also known
as Ricardo Chaeres, also known as Ricardo Chaires Aguilar, also known as
Ricardo C. Aguilar, also known as Ricardo Chaieres,

                  Defendant-Appellant

Cons. w/ No. 14-41056

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee
v.

RICARDO CHAIRES-AGUILAR,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:14-CR-110-1
                          USDC No. 2:09-CR-587-1
     Case: 14-20613      Document: 00513160816         Page: 2    Date Filed: 08/19/2015


                                     No. 14-20613
                                   c/w No. 14-41056

Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Ricardo    Chaires-Aguilar       appeals    the    56-month      below-guidelines
sentence imposed following his guilty plea conviction for illegal reentry. He
argues that the sentence is procedurally unreasonable because the district
court did not adequately explain its reasons for imposing the sentence and did
not consider all of the relevant 18 U.S.C. § 3553(a) sentencing factors. He
further argues that the sentence is substantively unreasonable because it is
greater than necessary to satisfy the goals of § 3553(a). Chaires-Aguilar also
appeals the concurrent 8-month sentences imposed upon revocation of his
supervised release for his prior convictions for illegal reentry and
transportation of an unlawful alien. He specifically argues that the sentence
is procedurally unreasonable because the district court did not consider all of
the § 3553(a) sentencing factors.
       Chaires-Aguilar did not object to the reasonableness of his illegal reentry
sentence in district court; accordingly, review is for plain error only. See United
States v. Cervantes, 706 F.3d 603, 620 (5th Cir. 2013). Moreover, because
Chaires-Aguilar did not specifically object to the procedural unreasonableness
of his revocation sentence in the district court, we review for plain error only.
See United States v. Kirklin, 701 F.3d 177, 178-79 (5th Cir. 2012).
       Regarding Chaires-Aguilar’s challenge to the sentence imposed upon his
conviction for illegal reentry, the record makes clear that the court considered
all of “the evidence and arguments,” and that it provided a “legally sufficient”
explanation of the sentence when it noted that the sentence adequately


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 14-20613    Document: 00513160816     Page: 3   Date Filed: 08/19/2015


                                 No. 14-20613
                               c/w No. 14-41056

addressed all of the § 3553(a) factors and that the court had considered the
guidelines in addition to the § 3553(a) factors. Rita v. United States, 551 U.S.
338, 356-59 (2007). Chaires-Aguilar has not demonstrated that the district
court committed any error, much less a clear or obvious error, in either
explaining the sentence imposed or considering all of the § 3553(a) factors. See
Cervantes, 706 F.3d at 620; United States v. Whitelaw, 580 F.3d 256, 264 (5th
Cir. 2009).   Accordingly, Chaires-Aguilar has not demonstrated that his
sentence is procedurally unreasonable. See Gall v. United States, 552 U.S. 38,
51 (2007); United States v. Delgado-Martinez, 564 F.3d 750, 752-53 (5th Cir.
2009).
      We have previously rejected Chaires-Aguilar’s argument that using prior
convictions both to assess criminal history points and to support specific
offense level enhancements renders a sentence unreasonable.          See United
States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). Additionally, we have
rejected his arguments that his sentence is unreasonable because (1) the
sentence does not account for the relatively nonviolent nature of his illegal
reentry offenses, (2) the sentence fails to reflect the need to avoid unwarranted
sentencing disparities, and (3) the illegal reentry guideline, U.S.S.G. § 2L1.2,
lacks an empirical basis. See United States v. Juarez-Duarte, 513 F.3d 204,
212 (5th Cir. 2008); United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006).
      Moreover, the record also reflects that the district court considered the
relevant § 3553(a) factors as well as Chaires-Aguilar’s arguments in mitigation
of his sentence, but rejected some of the arguments, concluded that the lower
guidelines range was appropriate, and ultimately imposed a below-guidelines
sentence based on Chaires-Aguilar’s request to receive credit for time spent in
the custody of immigration officials. See United States v. Rodriguez, 523 F.3d
3
    Case: 14-20613     Document: 00513160816      Page: 4   Date Filed: 08/19/2015


                                  No. 14-20613
                                c/w No. 14-41056

519, 525 (5th Cir. 2008). Accordingly, we decline Chaires-Aguilar’s invitation
to reweigh the § 3553(a) factors because “the sentencing judge is in a superior
position to find facts and judge their import under § 3553(a) with respect to a
particular defendant.” United States v. Campos-Maldonado, 531 F.3d 337, 339
(5th Cir. 2008).
      Chaires-Aguilar’s general disagreement with the propriety of his
sentence and the district court’s weighing of the § 3553(a) factors is insufficient
to rebut the presumption of reasonableness that attaches to his below-
guidelines sentence. See United States v. Pacheco-Alvarado, 782 F.3d 213, 219-
20 (5th Cir. 2015), petition for cert. filed (June 29, 2015) (15-5037); United
States v. Murray, 648 F.3d 251, 258 (5th Cir. 2011). Chaires-Aguilar has not
demonstrated that the district court committed error, plain or otherwise, by
sentencing him to a below-guidelines, 56-month prison term and, thus, has not
shown that his sentence is substantively unreasonable. See Gall, 552 U.S. at
51; Cervantes, 706 F.3d at 620.
      Regarding Chaires-Aguilar’s challenge to his revocation sentence, the
record reflects that the district court considered the appropriate § 3553(a)
sentencing factors as well as the policy statements found in Chapter Seven of
the Guidelines. See United States v. Culbertson, 712 F.3d 235, 239-40 (5th Cir.
2013); Whitelaw, 580 F.3d at 262-65 (recognizing that implicit consideration of
the § 3553 factors is sufficient to satisfy § 3553(c)’s requirement that the
district court provide reasons for an above guidelines sentence). Also, because
Chaires-Aguilar’s revocation sentence fell at the bottom of the advisory range
for each count of conviction, it is entitled to an appellate presumption of
reasonableness, which he has not rebutted. See, e.g., United States v. Lopez-
Velasquez, 526 F.3d 804, 809 (5th Cir. 2008) (holding that consecutive
revocation sentence that fell squarely within the guidelines range was


                                        4
    Case: 14-20613    Document: 00513160816    Page: 5   Date Filed: 08/19/2015


                                 No. 14-20613
                               c/w No. 14-41056

presumptively reasonable). Chaires-Aguilar has not shown clear or obvious
error. See Rita, 551 U.S. at 356; Kirklin, 701 F.3d at 178-79. Nor has he
demonstrated that any error affected his substantial rights. See United States
v. Davis, 602 F.3d 643, 647 (5th Cir. 2010).
      The judgments of the district court are AFFIRMED.




                                       5